AO 245B (CASDRev.      08/14) Judgment in a Petty Criminal Case
                                                                                                                F
                                        UNITED STATES DISTRICT COUR                                              FEB 0 6 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA
                                   v.
                 Jose Antonio Pineda-Lara
                                                                        Case Number:         18-cr-05519-NLS

                                                                     Jason T. Conforti
                                                                     Defendant's Attorney
REGISTRATION NO.                   73 153298

D -
The Defendant:


IZl   pleaded guilty to count(s)         1 of the Information


D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                     Nature of Offense                                                                Nnmber(s)
s use 1325                          Improper Entry by an Alien (Misdemeanor)                                            I




      The defendant is sentenced as provided in pages 2 through                2            of this judgment.


D     The defendant has been found not guilty on count(s)

IZl   Count(s)    I of the Complaint                            is   dismissed on the motion of the United States.

      Assessment: $ 10.00 - Imposed
IZl


IZl   Fine waived             D     Forfeiture pursuant to order filed                                          , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                     February 5 201 9



                                                                     HON. NITA L. STORMES
                                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                                                  18 cr-05519 NLS
                                                                                                                     -         -
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case


DEFENDANT:                Jose Antonio Pineda-Lara                                                 Judgment - Page 2 of2
CASE NUMBER:               l 8-cr-05519-NLS


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b)        .




 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

         D   at   ------                      A.M.            on   -------�




         D   as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

         D   on or before

         D   as notified by the United States Marshal.

         D   as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have   executed this judgment as follows:


       Defendant delivered on
                                --------�
                                                                           to


at   ------
                                           , with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                      By                   DEPUTY UNITED STA TES MARSHAL




                                                                                                     18-cr-05519-NLS
